Sheldon, J.
It is enough to say in this case that the contentions of the defendants Cohen and Fittingoff are without merit. They are disposed of by the findings of fact made by the judge who heard the case. Those findings present no such inconsistency with each other as to require us to reverse any of them, and we cannot see that they work any injustice to the defendants. No question of law arises.
The decree appealed from must be modified by charging Cohen and Fittingoff with additional interest for the time that has elapsed since the entry of that decree, and with the costs of the appeal, and so modified must be affirmed.

So ordered.